DETAILED ACTION
This is the fifth Office Action regarding application number 17/308,001, filed on 05/04/2021, which is a continuation of seven other applications, and claims priority to provisional application number 62/629,931, filed on 02/13/2018.
This action is in response to the Applicant’s Response dated 1/21/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-14 and 24-27 are currently pending.
Claims 15-23 are cancelled.
Claims 1 and 9 is amended.
Claims 1-14 and 24-27 are examined below.
The double patenting rejections of claims 1-3, 5-10, 12-13, and 22-27 are withdrawn as a terminal disclaimer was previously filed.
The rejection of claims 1-3, 5-10, 12-14, 24, and 25 under 35 U.S.C. § 102 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 4, 11, 22, 23, 26, and 27 under 35 U.S.C. § 103 has been 
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 01/21/2022 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-14, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over CHILDRESS (US 2018/0013380 A1) in view of PAWESKI (US 2017/0074294 A1).
Regarding claim 1, CHILDRESS teaches a system comprising: 
an actuator (rotatable torque tube controlled by a drive motor, such as a slew drive, paras. 3-5) configured to position at least one photovoltaic module; and 
a linear damper (damper 2 of dynamic stabilizer 15, may provide for variable damping, para. 28) configured to damp force applied to the at least one photovoltaic module, 
wherein the photovoltaic module experiences loading forces in response to environmental stress and in response to positional adjustment via the actuator (provides ability to lock/unlock in response to positional adjustment and against environmental forces, para. 28).

    PNG
    media_image1.png
    426
    433
    media_image1.png
    Greyscale


PAWESKI teaches a linear damper useful for controlling forces in various situations, including “a gust of wind on a solar panel” (para. 3), that includes capability to passively vary the damping ratio by changing a valve orifice area (para. 39). Specifically, if there is a high impulse force (in this case from a gust of wind) a ball-type dynamic valve can passively close a fluid port to limit flow and increase damping resistance/ratio.

    PNG
    media_image2.png
    172
    364
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    643
    635
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CHILDRESS and configure the linear damper to have a passive transition between two damping ratios, where a higher damping ratio is provided in response to an environmental stress on the panels (i.e., a 
The examiner further concludes that the combination of references as described above would yield a product that also possesses the claimed first and second damping ratios having the claimed relationship, as a natural extension of the teachings and guidance provided by the prior art references. 


Regarding claim 2, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 1, but does not disclose expressly that the at least one photovoltaic module is a first module in an array of photovoltaic modules that are each damped. CHILDRESS, however, illustrates that there may be multiple dampers in an array of modules (Fig. 3).

    PNG
    media_image4.png
    906
    358
    media_image4.png
    Greyscale

The examiner concludes that skilled artisans would acknowledge that the simple 

Regarding claim 3, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 1, wherein the variable damping ratio increases in response to increases in current loading force (the examiner concludes that the ball-type dynamic value described by PAWESKI at para. 39 and illustrated in Fig. 4 would create a damping ratio that increases in response to loading force via the fluid pressure, causing the elastic fingers to deform and the ball gradually to seal the port’s orifice).

    PNG
    media_image3.png
    643
    635
    media_image3.png
    Greyscale
.

Regarding claim 5, the combination of CHILDRESS and PAWESKI teaches or 

Regarding claim 6, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 5, wherein the varied fluid flow area decreases in response to increases in the current loading force (increase pressure on PAWESKI’s ball-type valve causes elastic fingers to deform and the valve port to gradually seal).

Regarding claim 7, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 1, wherein a certain current loading force causes a damping ratio that fully locks movement of the linear damper (valve causes the positioner damper to lock and “hold its position” during a gust of wind, PAWESKI, para. 47).

Regarding claim 8, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 1, wherein the actuator is configured to position the at least one photovoltaic module using a low current loading force with a 

Regarding claim 9, CHILDRESS teaches a solar tracker system, comprising: 
a mount (3, see Fig. 1) configured to be affixed to a photovoltaic module and configured to enable the photovoltaic module to pivot about an axis; 
an actuator configured to pivot an angular position of the photovoltaic module about the axis and relative to the mount (rotatable torque tube controlled by a drive motor, such as a slew drive, paras. 3-5); and 
a linear damper (damper 2 of dynamic stabilizer 15, may provide for variable damping, para. 28) configured to damp force applied to the at least one photovoltaic module, 
wherein the photovoltaic module experiences loading forces in response to environmental stress and in response to positional adjustment via the actuator (provides ability to lock/unlock in response to positional adjustment and against environmental forces, para. 28).

    PNG
    media_image1.png
    426
    433
    media_image1.png
    Greyscale

CHILDRESS does not disclose expressly features of the damper such as a variable damping ratio or that the damper passively transitions between a first and second damping ratio.
PAWESKI teaches a linear damper useful for controlling forces in various situations, including “a gust of wind on a solar panel” (para. 3), that includes capability to passively vary the damping ratio by changing a valve orifice area (para. 39). Specifically, if there is a high impulse force (in this case from a gust of wind) a ball-type dynamic valve can passively close a fluid port to limit flow and increase damping resistance/ratio.

    PNG
    media_image2.png
    172
    364
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    643
    635
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CHILDRESS and configure the linear damper to have a passive transition between two damping ratios, where a higher damping ratio is provided in response to an environmental stress on the panels (i.e., a gust of wind) as taught by PAWESKI may reduce cost, decrease component complexity and improve performance through “improved rigidity and reduced motion of positioned components” (PAWESKI, paras. 6 and 47). PAWESKI is considered analogous art because it expressly connects its positioners to applications in the field of solar tracking (see also para. 47).
The examiner further concludes that the combination of references as described above would yield a product that also possesses the claimed first and second damping ratios having the claimed relationship, as a natural extension of the teachings and guidance provided by the prior art references.

Regarding claim 10, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 9, wherein the variable damping ratio increases in response to increases in the current loading condition (the examiner concludes that the ball-type dynamic value described by PAWESKI at para. 39 and illustrated in Fig. 4 would create a damping ratio that increases in response to loading force via the fluid pressure, causing the elastic fingers to deform and the ball gradually to seal the port’s orifice).

    PNG
    media_image3.png
    643
    635
    media_image3.png
    Greyscale
.


Regarding claim 12, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 10, wherein the linear damper further comprises: a piston (piston 30, PAWESKI, para. 13) configured to be driven by the current loading force on the at least one photovoltaic module and including a vent that varies fluid flow area based on the current loading force (ball-type valve, PAWESKI, Fig. 

Regarding claim 13, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 12, wherein the varied fluid flow area decreases in response to increases in the current loading force (increase pressure on PAWESKI’s ball-type valve causes elastic fingers to deform and the valve port to gradually seal).

Regarding claim 14, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 9, wherein a certain current loading force causes a damping ratio that fully locks movement of the linear damper (valve causes the positioner damper to lock and “hold its position” during a gust of wind, PAWESKI, para. 47).

Regarding claim 24, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 1, wherein the first damping ratio and the second damping ratio have different force-velocity curves respectively (the dynamic nature of PAWESKI’s ball-type valve implies that different forces provide different damper velocities caused by the restriction of orifice cross sectional area when the ball gradually seals the port).

Regarding claim 25, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 9, wherein the first damping ratio and the second damping ratio have different force-velocity curves respectively (the dynamic nature of PAWESKI’s ball-type valve implies that different forces provide different damper velocities caused by the restriction of orifice cross sectional area when the ball gradually seals the port).

Regarding claim 26, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 1, wherein the linear damper further comprises: a first port that enables fluid flow within the linear damper; and a second port that enables fluid flow within the linear damper, wherein the second port is passively closed while the linear damper operates at the first damping ratio (annotated Fig. 1A, PAWESKI).

    PNG
    media_image5.png
    331
    304
    media_image5.png
    Greyscale


Regarding claim 27, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claim 9, wherein the linear damper further comprises: a first port that enables fluid flow within the linear damper; and a second port that enables fluid flow within the linear damper, wherein the second port is passively closed while the linear damper operates at the first damping ratio (annotated Fig. 1A, PAWESKI).

    PNG
    media_image5.png
    331
    304
    media_image5.png
    Greyscale





Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CHILDRESS (US 2018/0013380 A1) in view of PAWESKI (US 2017/0074294 A1) as applied to claims 3 and 10 above, and further in view of KOSCHEL (US 9,863,450 B1).
Regarding claims 4 and 11, the combination of CHILDRESS and PAWESKI teaches or would have suggested the system of claims 3 and 10, wherein the linear damper further comprises: a piston (piston 30, PAWESKI, para. 13) configured to be driven by the current loading force on the at least one photovoltaic module, and a piston chamber; but does not disclose expressly that the piston chamber including a non-Newtonian fluid that increases in viscosity relative to the current loading force driving the piston. 
KOSCHEL teaches a mechanical device and force resistor that may include a non-Newtonian fluid within a working fluid chamber (col. 4, l. 67-—col. 5, l. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CHILDRESS further and incorporate a non-Newtonian fluid within the working fluid chamber as taught by KOSCHEL to allow for variation of the fluid viscosity and the associated pressure for passing through the flow regulating assembly that ultimate allows for affecting/selecting the characteristics of the device.


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should 
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721